Citation Nr: 0935665	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD) (formerly depressive 
disorder), evaluated as 30 percent disabling prior to April 
3, 2009 and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision that granted 
service connection for depressive disorder, and assigned a 30 
percent evaluation for it, effective August 25, 2004.  In 
addition, the RO denied service connection for bilateral 
hearing loss.  This case was previously before the Board in 
September 2007, at which time it was remanded for additional 
development of the record.  Based, in part, on the findings 
of a Department of Veterans Affairs (VA) psychiatric 
examination in April 2009, the RO assigned a 50 percent 
evaluation for the Veteran's psychiatric disability, which 
was recharacterized as PTSD, effective April 3, 2009.

The Board notes that the issue of service connection for 
tinnitus was also before it in September 2007.  In light of 
the fact that the RO granted service connection for tinnitus, 
this decision is limited to the issues set forth on the 
previous page.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings of a hearing loss.

2.  The Veteran's bilateral sensorineural hearing loss was 
initially documented many years after service, and there is 
no competent medical evidence linking it to service.  

3.  Prior to August 17, 2006, the Veteran's PTSD was 
manifested by sleep disturbance and a depressed mood.  

4.  Effective August 17, 2006, the Veteran's PTSD has been 
manifested by some memory impairment, occasional neglect of 
personal hygiene, and difficulty in maintaining effective 
relationships at work and at home, with Global Assessment of 
Functioning scores ranging from 55 to 60.  

5.  Effective April 3, 2009 the Veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas including work, family relations, 
thinking and mood, although judgment was not impaired. 

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may a sensorineural 
hearing loss be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD prior to August 17, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for an initial evaluation of 50 percent for 
PTSD, but no higher, have been met, effective August 17, 
2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

4.  The criteria for an initial evaluation of 70 percent for 
PTSD, but no higher, from April 3, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2004 and November 2004 letters, 
issued prior to the rating decision on appeal, and in an 
October 2007 letter, the VA provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, to include 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The October 2007 letter also addressed the Veteran's 
claim for a higher disability rating and advised the Veteran 
of the information and evidence needed to establish a 
disability rating and effective date.  The case was 
readjudicated in June 2009.

In any event, the PTSD issue arises from the initial award of 
service connection for the Veteran's' service-connected 
psychiatric disability.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, post 
service private and VA medical records, including records 
from a Vet Center, the reports of VA examinations, a 
statement from a supervisor at his place of employment, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
Veteran asserts that he was subjected to acoustic trauma in 
service.  He claims that he was close to an explosion of an 
ammunition dump when he was in Vietnam.  During a VA 
psychiatric examination in February 2005, he referred to an 
incident in which he was fired upon.  When examined by the VA 
in August 2008, the Veteran dated the onset of his hearing 
loss to 1972, and he again reported a history of military 
noise exposure.  He referred to trucks, planes, turbo 
engines, rifles, shotguns, mortars and bombs. 

On an Agent Orange examination by the VA in June 2004, the 
Veteran reported a history of hearing loss being diagnosed in 
1974.  A June 2007 private audiogram reveals that the Veteran 
had a severe hearing impairment in both ears.  An August 2008 
VA audiometric examination confirmed that the Veteran had a 
sensorineural hearing loss in each ear.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  
Initially, the Board notes that the Veteran's military 
occupational specialty was materials facilities specialist or 
warehousing specialist.  He served in a supply squadron.

The service treatment records are negative for complaints or 
findings pertaining 
to hearing loss.  In this regard, the Board notes that an 
audiometric test on the separation examination in January 
1974 disclosed that the hearing threshold levels in decibels 
in the right ear were 5, 5, 5, 5 and 10, at 500, 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels 
were 15, 5, 10, 10 and 5.  

The Board acknowledges that a bilateral sensorineural hearing 
loss was diagnosed following the VA audiometric examination 
in August 2008.  It is significant to point out, however, 
that the examiner specifically concluded that it was less 
likely than not that the Veteran's hearing loss was caused by 
service.  The audiologist noted that she had reviewed the 
claims folder and observed that the Veteran's hearing was 
normal at the time of his discharge from service.  The Board 
observes that a bilateral hearing loss was not documented for 
many years following service.  

The only evidence supporting the Veteran's claim that his 
current bilateral hearing loss is related to service consists 
of his statements.  Although he is competent to state his 
symptoms, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning a matter such as 
this in which medical testing and expertise is required.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); see also see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  

In contrast, the medical opinion of record is predicated on a 
review of the claims folder, and the Board finds that it is 
of greater probative value than the Veteran's allegations 
regarding the relationship of his bilateral hearing loss to 
service.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Pursuant to 38 C.F.R. § 4.130, the Veteran's depressive 
disorder is evaluated under Diagnostic Code 9411, which 
provides that a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted if there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is warranted if there is occupational and 
social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score 
of 11 to 20 indicates that there is some danger of hurting 
oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), 
or an occasional failure to maintain minimal personal 
hygiene, or gross impairment in communication.  A GAF score 
of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant), or where there is major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.   

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  Rather, 
they are but one factor to be considered in conjunction with 
all the other evidence of record.  

The Veteran asserts that a rating in excess of 30 percent is 
warranted prior to April 3, 2009, and that a rating in excess 
of 50 percent is warranted from that date.  

On VA psychiatric examination in February 2005, the Veteran 
stated that he had nightmares and that he felt depressed.  He 
also asserted that he was irritable and snapped at family 
members.  He claimed to have poor attention and 
concentration.  He described himself as a loner, noting that 
he had given up some of his recreational activities.  A 
mental status evaluation revealed that the Veteran was 
cooperative.  There was no psychomotor agitation or 
retardation.  He was oriented to person, place and time.  He 
denied hallucinations, delusions and paranoia.  His affect 
was appropriate, but his mood was depressed.  He was tearful 
during the interview.  He denied suicidal or homicidal 
ideation.  His memory was intact.  His insight was fair, and 
his judgment was not grossly impaired.  The diagnosis was 
depressive disorder, not otherwise specified.  A GAF score of 
60 was assigned.  

VA outpatient treatment records show that the Veteran 
reported in March 2005 that his sleep remained disturbed.  A 
mental status evaluation revealed that he was alert and 
oriented times three.  His personal hygiene was fair to good.  
His mood was moderately nervous, and not as depressed.  He 
was coherent and relevant.  He had no psychotic symptoms.  
There was no suicidal or homicidal ideation.  His memory was 
grossly intact.  His insight and judgment were fair.  The 
assessment was depressive disorder, not otherwise specified.  
The GAF score was 55.  In 
October 2005, the Veteran related that he had noticed a 
flare-up of his temper in uncontrollable ways.  His personal 
hygiene was good.  His mood was moderately nervous with a 
congruent affect.  No suicidal or homicidal ideation was 
noted.  His memory was intact and his insight and judgment 
were fair.  The assessments were depressive disorder, not 
otherwise specified, and PTSD.  The GAF score was 55.  

In December 2005, the Veteran asserted that he was keyed up 
and that his anger was "just under the surface, and that he 
might explode."  He said that on such days, he isolates and 
avoids contact with others to avoid a blow-up.  In March 
2006, the Veteran reported that he had been quite busy, 
working overtime.  On mental status evaluation, he was alert 
and oriented times three.  His personal hygiene was good, and 
he did not appear nervous or depressed.  His affect was 
reactive.  There was no suicidal or homicidal ideation.  His 
memory was intact and his insight and judgment were fair.  
The assessments were mood disorder, not otherwise specified 
and PTSD.  The GAF score was 55.

A VA psychiatric examination was conducted on August 17, 
2006.  The Veteran related that he was extremely short-
tempered and irritable, even with his own family.  He said he 
had extremely strained relationships with his wife and 
children, and it was affecting his work.  He asserted his job 
performance had worsened considerably, and that he had 
received poor evaluations from his boss.  He stated that he 
sometimes forgets to shower and attend to his own personal 
hygiene.  He reported frequent nightmares.  A mental status 
evaluation showed that the Veteran was casually and 
appropriately dressed.  He was casually and appropriately 
dressed but had somewhat poor personal hygiene and smelled of 
alcohol.  He was polite and cooperative, and maintained good 
eye contact.  His affect was constricted, but appropriate to 
ideation and situation.  His mood was somewhat apathetic.  He 
was coherent, relevant and fairly goal-directed.  He denied 
suicidal or homicidal ideation, but admitted to feeling 
depressed.  He also denied audio and visual hallucinations, 
but admitted to experiencing frequent nightmares.  Sensorium 
was clear.  He had fair concentration and attention span.  
His memory was fair.  The Veteran was oriented to person, 
place and time.  He was fairly abstract in his thinking.  
Insight and judgment were fair.  The diagnoses were 
depressive disorder, not otherwise specified, pathological 
gambling and alcohol abuse.  The GAF score was 50.  The 
examiner commented that the Veteran continued to suffer from 
steadily worsening signs and symptoms of his depressive 
disorder, which had caused serious impairment in his social, 
occupational and interpersonal functioning resulting in 
maladaptive coping mechanisms.

In August 2006, the Veteran's manager at the United States 
Postal Service noted that the Veteran's demeanor had changed 
considerably from 2001 through 2005.  While he had conducted 
himself in a professional manner when he arrived at that 
facility in 1998, over the previous four years, he had become 
withdrawn and verbally abusive.  His job performance had 
suffered, and he seemed to struggle with moderate tasks.  
Complaints from other workers that the Veteran could be loud, 
short-tempered and ill-mannered had been received.  Others 
had mentioned his personal hygiene.  The supervisor stated 
that the Veteran's grooming standards showed need for 
improvement.  

Additional VA outpatient treatment records dated from 2006 to 
2008 have been associated with the claims folder.  In January 
2007, the Veteran reported that he 
had been involved in a physical fight outside of a bar since 
his last meeting.  He described his sleep as restless.  He 
also said he had some periods of depression 
and visions or recollections of past events related to 
Vietnam.  On mental status evaluation, he was alert and 
oriented in three spheres.  His personal hygiene was good.  
He was mild to moderately nervous, and had mild depression.  
His affect 
was mood congruent.  He tended to be fidgety.  He had no 
suicidal or homicidal ideation.  His memory was intact, and 
his insight and judgment were fair.  The assessments were 
mood disorder, not otherwise specified and PTSD.  The GAF 
score was 55.  In March 2007, he asserted that he had been 
overwhelmed and was not on good terms with his wife.  The 
next month, he stated that concerns about his daughter had 
triggered and increase in cooperation and communication with 
his spouse that had largely been absent in recent years.  He 
claimed that his speech was more disjointed and that he had 
an increase in nightmares.  He had been having trouble 
engaging in self-care activities.  In June 2007, the Veteran 
complained of a varying degree of dysphoria, irritability, 
erratic sleep and having "anger issues."  On mental status 
evaluation, he was alert and oriented times three.  There was 
no formal thought disorder.  His speech was a bit rapid, and 
his mood was tense and anxious.  He did not appear to be 
depressed.  He had no suicidal or homicidal ideation, and 
there was no evidence of psychotic thinking such as delusions 
or hallucinations.  The diagnoses were mood disorder, not 
otherwise specified, and alcohol abuse.  The GAF score was 
60.

The Veteran was again afforded a psychiatric examination by 
the VA in April 2009.  He stated that his anger symptoms had 
benefitted from medication and counseling.  On mental status 
evaluation, the Veteran was clean and casually dressed.  He 
was restless, fatigued and tense.  His affect was 
appropriate, but he was tearful at times.  His mood was 
anxious, depressed and dysphoric.  He was easily distracted.  
He was oriented to person, place and time.  His thought 
process was unremarkable, and his thought content was subject 
to ruminations.  He had no delusions.  He understood the 
outcome of his behavior and understood that he had a problem.  
The Veteran said he had severe insomnia, as well as 
restless/agitated sleep.  He also described nightmares.  He 
had visual hallucinations, but they were not persistent.  He 
claimed to have rage episodes, including at work.  His 
thinking was abstract.  He stated that he frequently checked 
his property and locks at time.  He did not have panic 
attacks.  There was no suicidal or homicidal ideation.  He 
had fair impulse control.  He indicated that he continued to 
have road rage and occasional fist fights.  He denied 
suicidal ideation.  His memory was mild to moderately 
impaired.  Psychological testing supported a diagnosis of 
PTSD.  The diagnoses were PTSD, chronic, depressive disorder, 
not otherwise specified and alcohol abuse/dependence.  The 
GAF score was 50.  

It was noted that the Veteran reported he had missed six 
weeks of work in the previous year due to anger and anxiety.  
With respect to his occupational functioning, it was noted 
that he had decreased concentration, inappropriate behavior, 
increased absenteeism, increased tardiness and poor social 
interaction.  The examiner commented that the Veteran had 
been experiencing serious symptoms related to both PTSD and 
depressive disorder.  The Veteran reported increasing 
problems with his anger and mood, and described having 
numerous confrontations with others, and that he had repeated 
separations from his wife.  The examiner added the Veteran 
was increasingly struggling in his ability to organize 
himself and concentrate, and that his symptoms had gradually 
worsened over the past several years, per the Veteran's 
description.  The examiner also noted that the Veteran did 
not have total social and occupational impairment due to his 
psychiatric disability.  

Based on the findings summarized above, the Board concludes 
that a 50 percent evaluation is warranted for PTSD from 
August 17, 2006.  Prior to that date, however, there is no 
basis for a rating in excess of 30 percent.  The February 
2005 VA psychiatric examination revealed that the Veteran was 
fully oriented, 
and casually dressed.  There was no indication of any 
problems with self-care, 
and his memory was intact.  The August 17, 2006 VA 
psychiatric examination demonstrates that the Veteran's 
symptoms had increased in severity.  His hygiene was noted to 
be somewhat poor and he was having more difficulty with work 
and family relationships.  The examiner commented that his 
symptoms had been steadily worsening.  This was supported by 
the statement from the Veteran's supervisor at work.  

There is no basis, however, for a rating higher than 50 
percent at that time.  In this regard, the Board points that 
while the August 2006 examination noted somewhat poor 
hygiene, subsequent records reveal adequate hygiene and 
dress.  While the Veteran reported problems with anger and a 
fistfight, such occurred outside of a bar.  There is no 
indication that the Veteran has unprovoked periods of 
violence, nor has any examiner indicated the Veteran has 
problems with impulse control.  Indeed, the GAF scores 
assigned primarily ranged from 55 to 60, indicating moderate 
symptoms.  The Veteran had not been noted to have impaired 
judgment and has continued to maintain employment.  

However, as of April 3, 2009, the Board notes that the 
examiner found the Veteran has deficiencies in most areas 
including work, family relations, thinking, and 
mood, although he had no impairment of judgment.  Thus, the 
Board will resolve 
all doubt in the Veteran's favor, and find that as of April 
3, 2009, the Veteran's symptomatology more nearly 
approximates the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7.  A higher evaluation is not warranted as the 
examiner specifically found that total social and 
occupational impairment is not shown.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent prior to August 17, 2006; supports a 50 percent 
evaluation but no higher from August 17, 2006; and supports a 
70 percent evaluation but no higher from April 3, 2009. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 30 percent for PTSD, prior 
to August 17, 2006, is denied.

An initial evaluation of 50 percent but no higher for PTSD, 
from August 17, 2006, is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

An initial evaluation of 70 percent but no higher for PTSD, 
from April 3, 2009, is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


